- Midland National Life Insurance Company Advantage II Variable Annuity Advantage III Variable Annuity Vector Variable Annuity Vector II Variable Annuity Flexible Premium Deferred Variable Annuity issued by: Midland National Life Insurance Company through the Midland National Life Separate Account C Supplement dated January 17, 2011 to Prospectuses Dated May 1, 2010 This supplement will alter the prospectuses listed above in the following manner: With respect to the maximum number of investment divisions, You may not allocate funds to more than 29 investment divisions including the Fixed Account, if available, at any one time. All references to a maximum of 50 investment divisions at any one time are hereby deleted and replaced with 29. Please retain this supplement for future reference.
